DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-9 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa (US 2020/0012465 A1) in view of Ito et al. (US 2019/0286383 A1).

With respect to Claim 1, Oiwa’465 shows a processing job generation apparatus (Figure 1 information processing apparatus 101) that generates, using a display device (Figure 1  display unit 108), a processing job of a sheet processing apparatus capable of processing a sheet on which a print image is printed according to the processing job (figure 1 printer 151), the processing job generation apparatus comprising: 
an acquisition unit that acquires image data for the print image (Paragraph [0052]-[0053] acquiring print data by asking user to load original data to create a book, when user loads page data, page data included in the file are expanded in the original data region 402 (figure 12 shows another example of print data)); and
 a processing position setting unit (Figures 3-4) is configured to: 
cause the print image and a processing mark indicating a processing position of processing to be performed on the sheet to be simultaneously displayed on the display device (Figure 4 and paragraphs [0056]-[0057] edit region 401 displaying print data (in Figure 4 letters G, F, E C…) and binding positions 406 where stapling/processing will occur after printing are displayed); and 
[ ], wherein the processing job generation apparatus generates the processing job based on the image data and the processing position that has been set (Figures 3-4 and 12 and paragraph [0057] display the binding positions 406 in the desired position to be printed with the print data shown in edit region 401, printing the image with the binding positions in red so that the user can bind the book at the positions using the staple, Figure 3 and 4 showing where user can edit the settings).  
Oiwa’465 does not specifically show to move the processing mark to any desired position on the print image to so that the processing mark is in alignment with the desired position on the print image displayed on the display device.
Ito’383 shows  the print image (Figure 9 paragraph [0056] print image inside frame 906) and a processing mark indicating a processing position of processing to be performed on the sheet to be simultaneously displayed on the display device (Figure 9 paragraph [0056] frame 906 can be the clipping position to be moved by user using touch and drag), and move the processing mark to any desired position on the print image to so that the processing mark is in alignment with the desired position on the print image displayed on the display device (Figure 9 paragraph [0056] clipping position can also be adjusted to a user-desired clipping position by relatively moving the partial document image by using the arrows 907, 908, 909, and 910 without moving the position of the frame 906 but the operations to move the partial document image are not limited to those on the arrows 907, 908, 909, and 910. The user can also be allowed to move the partial document image by performing a touch & drag operation on a position outside the frame 906 and inside the display area 905 of the preview image).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Oiwa’465 to include move the processing mark to any desired position on the print image to so that the processing mark is in alignment with the desired position on the print image displayed on the display device method taught by Ito’383. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to give full touch & drag operation options to a user based on the necessary position setting (paragraph [0056]).
With respect to Claim 2, Oiwa’465 shows the processing job generation apparatus according to claim 1, wherein the processing position setting unit causes the print image and the processing mark to be displayed on the display device in a state of overlapping with each other (paragraphs [0056]-[0057] display the binding positions 406 in the desired position to be printed on the print data shown in edit region 401, Figure 3 and 4 showing where user can edit the settings).  
With respect to Claim 4, Oiwa’465 and Ito’383 shows the processing job generation apparatus according to claim 1, whereinAmendment and Reply Attorney Docket No. 1018775-001271Application No. 17/063,832Page 4the acquisition unit acquires second information on the sheet including a size (in Oiwa’465: Figure 3 elements 303 for changing a sheet size as described in paragraph [0049]), and the processing position setting unit causes a processing mark set including the processing mark and a sheet image representing an outer shape of the sheet to be displayed on the display device in a state of overlapping with each other (in Oiwa’465: Figure 4 showing the page 409 with the print data E and the processing marks binding positions 406 on the border of the page outer shape showing where the staples will go).  
With respect to Claim 5, Oiwa’465 does not specifically shows the processing job generation apparatus according to claim 4, wherein the processing position setting unit causes the processing mark set, the print image corresponding to the processing mark set, and the sheet image in a state of overlapping with each other.  
Ito’383 shows wherein the processing position setting unit causes the processing mark set, the print image corresponding to the processing mark set, and the sheet image in a state of overlapping with each other (Figure 9 paragraph [0056] describe that frame 906 can be the clipping position to be moved by user using touch and drag, considered a processing mark that can be touch & drag by a user for a desired clipping size, Figure 7 displays preview image 705 with multiple print data frames 906 (clipping position) having the print data and displays together with size of page).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Oiwa’465 to include wherein the processing position setting unit causes the processing mark set, the print image corresponding to the processing mark set, and the sheet image in a state of overlapping with each other method taught by Ito’383. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to give full touch & drag operation options and preview to a user based on the necessary position setting (paragraph [0056]).
With respect to Claim 6, Oiwa’465 and Ito’383 shows the processing job generation apparatus according to claim 1, wherein the acquisition unit acquires second information on the sheet including a size (in Oiwa’465: Figure 3 elements 303 for changing a sheet size as described in paragraph [0049]).
Oiwa’465 does not specifically shows the processing position setting unit causes a processing mark set including the processing mark and the print image associated with the second information to be displayed on the display device in a state of overlapping with each other.
Ito’383 shows wherein the processing position setting unit causes a processing mark set including the processing mark and the print image associated with the second information to be displayed on the display device in a state of overlapping with each other (Figure 9 paragraph [0056] describe that frame 906 can be the clipping position to be moved by user using touch and drag, considered a processing mark that can be touch & drag by a user for a desired clipping size, Figure 7 displays preview image 705 with multiple print data frames 906 (clipping position) having the print data and displays together with size of page).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Oiwa’465 to include wherein the processing position setting unit causes a processing mark set including the processing mark and the print image associated with the second information to be displayed on the display device in a state of overlapping with each other method taught by Ito’383. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to give full touch & drag operation options and preview to a user based on the necessary position setting (paragraph [0056]). 
With respect to Claim 7, the combination of Oiwa’465 and Ito’383 show processing job generation apparatus, wherein the processing position setting unit changes a size of the sheet displayed on the display device according 15to the size of the sheet acquired by the acquisition unit (in Ito’383: Figure 7 shows displaying a preview image wherein user can change the sheet size in element 712).
With respect to Claim 8, the combination of Oiwa’465 and Ito’383 show the processing job generation apparatus according to claim 1, wherein the print image includes a product image (in Ito’383: Figure 7 shows the print image/target image framed inside 906 (in figure 9) preview image 705 including the print data repeated 16 times), the acquisition unit acquires third information on a product including at least one of a size of the product image and imposition setting (in Ito’383: Figure 7 element 706 as described in paragraph [0046]), and the processing position setting unit causes a processing mark set including the processing mark associated with the third information and the print image to be displayed on the display device in a state of overlapping with each other (in Ito’383: Figure 7).  
With respect to Claim 9, the combination of Oiwa’465 and Ito’383 show the processing job generation apparatus according to claim 8, wherein Amendment and ReplyAttorney Docket No. 1018775-001271Application No. 17/063,832Page 5the third information includes a position of the product (in Ito’383: Figure 7 shows the print image/target image framed inside 906 (in figure 9) preview image 705 including the print data repeated 16 times, paragraph [0046]).  
With respect to Claim 14, the combination of Oiwa’465 and Ito’383 show the processing job generation apparatus according to claim 1, further comprising an output unit that outputs the processing job to an outside of the processing job generation apparatus, wherein the processing job output by the output unit includes only the processing position, the processing position and a processing type, the processing position and the image data, or the processing position, the processing type, and the image data (Figures 3 and 4 and paragraphs [0044]-[0045] showing printer where inkjet_printerA where print data is sent including the binding positions).  
With respect to Claim 15, the combination of Oiwa’465 and Ito’383 show a sheet processing system at least comprising the processing job generation apparatus according to claim 1, and the sheet processing apparatus, wherein the sheet processing apparatus processes the sheet on basis of the processing job generated by the processing job generation apparatus (Figure 14 showing an example of printing).  
With respect to Claim 16, the combination of Oiwa’465 and Ito’383 show the processing job generation apparatus according to claim 1, wherein the processing to be performed on the sheet does not include bookbinding (in Ito’383: Figure 9 paragraph [0056] describe processing of frame 906 can be the clipping position to be moved by user using touch and drag, considered a processing mark that can be touch & drag by a user for a desired clipping size, Figure 7 displays preview image 705 with multiple print data frames 906 (clipping position) having the print data and displays together with size of page). 
With respect to Claim 17, the combination of Oiwa’465 and Ito’383 show the processing job generation apparatus according to claim 1, wherein the processing to be performed on the sheet is either vertical cutting processing, horizontal cutting processing, perforation processing, vertical crease processing, horizontal crease processing, rounding processing, embossing, or pseudo-bonding (in Ito’383: Figure 9 paragraph [0056] describe processing of frame 906 can be the clipping position to be moved by user using touch and drag, considered a processing mark that can be touch & drag by a user for a desired clipping size, Figure 7 displays preview image 705 with multiple print data frames 906 (clipping position) having the print data and displays together with size of page).  


Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa (US 2020/0012465 A1) in view of Ito et al. (US 2019/0286383 A1) and further in view of Kuranoshita (US 2014/0018224 A1).

With respect to Claim 13, Oiwa’465 and Ito’383 does not specifically show a processing job generation apparatus wherein the processing position setting unit is configured to set the position of the processing mark on 5basis of an input numerical value.  
Kuranoshita’224 shows a processing job generation	apparatus wherein the processing position setting unit is configured to set the position of the processing mark on 5basis of an input numerical value (paragraph [0090] the folding trial conductor 78 sets to 0 (zero) the maximum value (hereinafter referred to as a "maximum contacting page number" or a "maximum value of a number of pages") of a number of pages that will come into contact or be superposed on each other if the hypothetical print medium 100 is folded once about the fold lines 102A through 102D, Figure 5).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Oiwa’465 and Ito’383 to include a processing job generation apparatus wherein the processing position setting unit is configured to set the position of the processing mark on 5basis of an input numerical value method taught by Kuranoshita’224. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to make the process of editing settings easier for the user (paragraph [0012]).



Allowable Subject Matter
Claims 3, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675